DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set, Applicant’s arguments/remarks, and Declaration Pursuant to 37 C.F.R. 1.132 of Stephanie Giessler-Geiss (Giessler-Geiss Declaration), all submitted on March 16, 2022, are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1, 5-7, 10, 12, 13, 15-20, 24, 25, and 27-34 are pending and under consideration in this action. Claims 29-34 are newly added. Claims 2-4, 8, 9, 11, 14, 21-23, and 26 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, 10, 12, 13, 15-20, 24, 25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Baur et al. (Baur) (US 2008/0045415 A1; of record) and Williams et al. (Williams) (Foye’s Principles of Medicinal Chemistry; © 2002).
	Applicant claims a composition comprising:
	a) at least one sulfated polyalkylene glycol having the structural formula shown in claim 1,
	b) water, and
	c) at least one electrolyte dissociated into ions selected from the group consisting of water soluble herbicide salts.

	Applicant claims a composition comprising at least one composition of claim 1 and further comprising at least one water-insoluble active ingredient d).

	Applicant claims a method for improving plant wettability by a reduction in dynamic surface tension, comprising the step of applying at least one composition as claimed in claim 1 to the plant.

	Applicant claims a method for control and/or for abatement of unwanted plant growth, fungal disorders, or insect infestation in plants comprising the step of contacting the plant, habitat, fungus, or insect with a composition comprising at least one composition as claimed in claim 1.

Baur teaches liquid aqueous agrochemical preparations, such as active crop protectant ingredients and/or fertilizers, comprising (a) one or more water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (a)), (b) one or more water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients and/or fertilizers, (active ingredients of type (b)), (c) alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety, preferably having a (poly)alkyleneoxy group with 1 to 20 identical or different C1-C4-alkyleneoxy units, which group contains an ethyleneoxy group terminally esterified with the sulfate group, (d) if desired, anionic, nonionic, cationic and/or zwitterionic surfactants, (e) if desired, water and (f) if desired, other customary formulation auxiliaries (page 1, paragraphs 9-14). 
Baur teaches the formulations, containing defoamer, are suitable preferably for active ingredients of type (a) from the group of the salt-like (salt-containing) water-soluble active ingredients such as glufosinate (salts), glyphosate (salts), and paraquat and the like, especially glufosinate-ammonium (claims 1, 11, 13, 14, 15, component c, ammonium salts of organic anions) (page 1, paragraph 15; page 2, paragraphs 27-28). 
Baur teaches the formulations may further also comprise active ingredients of type (b), which are largely insoluble in water, examples being herbicides from the group of the diphenyl ethers such as oxyfluorfen, carbamates, thiocarbamates (claims 10, 13, 27, at least one water-insoluble active ingredient d) (page 2, paragraph 18). 
Baur teaches for component (c) relates to alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units in the ether moiety, the term alkyl ether sulfates referring to compounds from the group of the (C1-C9)alkyl (poly)glycol ether sulfates, generally having a terminal sulfate group (para.0033). The (poly)alkyleneoxy group may contain different alkyleneoxy units, such as 1,2-ethyleneoxy (-CH2-CH2-O-) (“EO”) and 2,3-propyleneoxy (-CH2CH(CH3)-O-) (para.0034). Preference is given to (poly)alkyleneoxy groups containing terminally a 1,2-ethyleneoxy group esterified with the sulfate group, i.e. the last alkyleneoxy unit in the polyalkyleneoxy group, which carries the sulfate group, is preferably an EO group (para.0035). The alkyl ether sulfates are anionic surfactants. Suitable counterions in these anionic compounds are generally all cations suitable for use in agriculture, for example alkali metal cations such as sodium or potassium, alkaline earth metal cations, such as magnesium or calcium, ammonium or organically substituted ammonium ions such as alkylammonium, dialkylammonium, trialkylammonium (para.0038).
Suitable alkyl ether sulfates, for example, include methyl (poly)glycol ether sulfate containing (poly)glycol ether moieties of 1 to 20 alkylene glycol units (e.g., mixture of 1,2-ethyleneoxy and 2,3-propyleneoxy groups). The counterions are preferably sodium, potassium, and ammonium ions (para.0039, 0040, 0048).
Baur teaches the component (e) comprises water (claim 1, component b) (page 6, paragraph 238). Baur teaches as component (f), the preparation comprises other customary formulation auxiliaries, such as solvents, inert materials, such as tackifiers, wetting agents, dispersants, emulsifiers, penetrants, preservatives and antifreeze agents, fillers, carriers and colorants, evaporation inhibitors and pH-(buffer, acids and bases) or viscosity-modifying agents (for example thickeners) (claims 10, 12, 28, components g and h) (page 6, paragraph 239, 242-258). 
Baur teaches with the aid of the component mixtures, it is possible to prepare concentrated low-foam preparations, preferably concentrated low-foam liquid aqueous preparations, of agrochemicals, preferably salt-like active crop protectant ingredients, such as glufosinate-ammonium, which comprise (a) from 1 to 40% by weight, of water-soluble or partially water-soluble agrochemicals, preferably active crop protectant ingredients or fertilizers, (active ingredients of type (a)) (claim 7, 1% to 95% by weight), (b) from 0 to 40% of water-insoluble or largely water-insoluble agrochemicals, preferably active crop protectant ingredients or fertilizers, (active ingredients of type (b)) (claims 10 and 17), (c) from 0.1 to 99% by weight, of alkyl ether sulfates having 1 to 9 carbon atoms in the alkyl chain and 1 to 20 alkyleneoxy units (claim 5, 2% to 90%), (e) more preferably from 5 to 85% by weight, of water (claim 6, % water) and (f) from 0 to 50% by weight of other customary formulation auxiliaries (claim 19, auxiliaries h)(page 7, paragraphs 269, 270, 271, 273, 274). 
Baur teaches preference is given to aqueous, liquid, concentrated, storage-stable formulations (page 6, paragraph 239). Baur teaches with stirring, the concentrated liquid crop protectant formulation in question from Tables 1 and 2 was diluted to a 1% strength solution, and the volume of foam formed was determined after 1 min, 3 min and 12 min in ml of volume (page 9, paragraph 296). 
Baur teaches in the biological examples the formulations of Tables 1 and 2 were diluted with water so that a water application rate of 200-400 l/ha at a customary application rate for glufosinate (300-1000 g/ha) for application to uncultivated land containing a spectrum of mono- and dicotyledonous harmful plants that had emerged under natural conditions was obtained (claim 16). Evaluation of the effect after 5 weeks indicated that the green parts of the harmful plants had died off and hence that effective harmful plant control had been achieved (claims 24, 25, control of unwanted plant growth, harmful organisms)(page 9, paragraphs 299-301-page 10, paragraphs 302-303). 
Baur teaches in the case of foliar application of urea (0.1 to 2% in the spray liquor) to leaves of monocotyledonous crop plants such as corn and also to dicotyledonous crop plants such as apples, the rate of foliar uptake was increased within a number of days by a factor of at least two in the presence of 0.05 to 1% of one of the alkyl ether sulfates according to the invention (claim 18, spray liquor, 0.001% to 10% by weight of component c) and/or d, urea, component c) (page 10, paragraphs 304-305).
With regards to the preamble of the instant claim 20, although Baur does not appear to explicitly disclose a method for improving plant wettability by a reduction in dynamic surface tension, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Baur and use the adjuvant composition in a method of improving plant wettability by a reduction in dynamic surface tension. Baur teaches in the case of foliar application of urea (0.1 to 2% in the spray liquor) to leaves of monocotyledonous crop plants and to dicotyledonous crop, the rate of foliar uptake was increased within a number of days by a factor of at least two in the presence of 0.05 to 1% of one of the alkyl ether sulfates. The method, currently claimed, that improves plant wettability by a reduction in dynamic surface tension is the same method taught by Baur, the application of the formulations to plants. As such, following the prior art teaching that if the same composition taught in the art is used in the same method, application of the composition to plants, one of ordinary skill in the art would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., improved plant wettability by reduction in dynamic surface tension, without evidence to the contrary. 

Baur does not appear to explicitly disclose (i) at least one sulfated polyalkylene glycol having the structural formula shown in the instant claim 1, in particular the terminal -OH group. Williams is relied upon for this disclosure. The teachings of Williams is set forth herein below.

	Williams discloses replacement or modification of functional groups with other groups having similar properties is known as isosteric or bioisosteric replacement; and that bioisosteres are functional groups or molecules that have chemical and physical similarities producing broadly similar biological properties (pg.59, col.2, para.1; pg.60, col.2, para.1). Williams discloses that among the classical bioisosteres is the replacement of a CH3 for a H (pg.61, Table 2.9).

	As discussed above, Baur discloses that their component (c) may be alkyl ether sulfates, for example, include methyl (poly)glycol ether sulfate containing (poly)glycol ether moieties of 1 to 20 alkylene glycol units (e.g., mixture of 1,2-ethyleneoxy and 2,3-propyleneoxy groups), and wherein the counterions are preferably sodium, potassium, and ammonium ions. The primary difference between Baur’s component c) and the instant claim’s sulfated polyalkylene glycol is that Baur’s component c) has an alkyl radical, e.g., methyl group, rather than a hydrogen. In light of Williams’ disclosure that the substitution of a methyl group for hydrogen is a bioisosteric replacement which would be expected to produce broadly similar biological properties, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Baur with the teachings of Williams and try hydrogen in place of the terminal methyl radical on Baur’s methyl (poly)glycol ether sulfates discussed above. One of ordinary skill would have been motivated with a reasonable expectation of success in doing so as such a replacement is a known bioisosteric replacement and expected to produce broadly similar biological properties. 
	 Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed March 16, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that the specification as filed demonstrates the excellent crop protection abilities of the claimed materials. Applicant notes that the data shown in Table 1 shows a higher efficacy of glufosinate-ammonium in the presence of Emulsogen PF20S.

With regards to Applicant’s argument (1), the traversal argument is not found persuasive. The data shown in Table 1 is not a comparison with that of the closest prior art reference, Baur. Examples 1-3 including Emulsogen PF20S (sulfated polyalkylene glycol), are compared to C1-C3 which either do not have a sulfated polyalkylene glycol (C1-C2) or include Genapol LRO (sodium lauryl ether sulfate). As discussed in the rejection set forth above, Baur, the closest prior art reference, discloses the inclusion of, for example, methyl (poly)glycol ether sulfates, which differ from the claimed sulfated polyalkylene glycol in the terminal alkyl radical (i.e. methyl group, rather than a hydrogen). Thus, it is unclear if the difference in action is due to the presence of the sulfated polyalkylene glycol or the specific structure of the sulfated polyalkylene glycol used (i.e. claimed structure or Baur’s methyl-capped compounds).

(2) Applicant argues that the Aponte Declaration demonstrates that the claimed formulations are superior to those of the Baur reference. The Giessler-Geiss Declaration also agrees that the data demonstrated that Baur’s methyl-capped compounds have a much lower ability to reduce surface tension in aqueous media than do the claimed sulfated  polyalkylene glycols, demonstrating that the claimed sulfated polyalkylene glycols would provide a water soluble herbicide-containing formulation with a much lower surface tension than would the alkyl ether sulfates of Baur (graph and table 1 on pages 16-17 of Applicant’s Remarks).
With regards to Applicant’s argument (2), the traversal argument is not found persuasive. The data shown in the graph and Table 1 on pages 16-17 of Applicant’s Remarks (reproduced from Giessler-Geiss Declaration) are not commensurate in scope with the claims. While the 0.3 g/L and 3.0 g/L concentrations of Emulsogen PF20S appear to lower the dynamic surface tension compared to the methyl-capped compounds, the 0.1 g/L appears to perform about the same as the methyl-capped compounds. Although the 0.1 g/L of Emulsogen PF20S appears to lower the dynamic surface tension compared to 0.1g/L of the methyl-capped compounds, it is unclear if the differences are statistically different. Thus, from the data shown, it appears that the criticality of the use of the claimed sulfated polyalkylene glycol may be concentration-dependent. However, the instant claims do not recite a specific concentration range for the sulfated polyalkylene glycol component, and from the data shown, it cannot be concluded that the claimed sulfated polyalkylene glycol would demonstrate superior performance over the methyl-capped compounds at any or all concentrations. It is also unclear if continued increase in concentration of the claimed sulfated polyalkylene glycol would also show a lowering in dynamic surface tension.

(3) Applicant argues that the additional data provided in the Giessler-Geiss Declaration further demonstrate patentability. Particularly, Applicant notes that the results of Giessler-Geiss Declaration’s paragraph 19 demonstrate that the methyl decaethylene glycol ether sulfate is not effective to enhance coverage and retention of glufosinate ammonium at any tested concentration, and the results of Giessler-Geiss Declaration’s paragraph 26 demonstrate that the surface tension lowering effect is not strongly dependent (if it is dependent at all) on the identity of the herbicide electrolyte, with essentially similar behavior for glyphosate as for glufosinate. 

With regards to Applicant’s argument (3), the traversal argument is not found persuasive. The data is not commensurate in scope with the claims with regards to the concentration of the sulfated polyalkylene glycol and the herbicide electrolyte. Looking at, for example, the reproduced graph on page 21 of Applicant’s remarks, while the 3 g/L of Formulation 1 (claimed polyalkylene glycol) appears to have a significant improvement in spray coverage over 3 g/L of Formulations 2 and 3, the 0.1 g/L and 0.3 g/L of Formulation 1 shows slight improvements over the 0.1 g/L and 0.3 g/L of Formulations 2 and 3, but it is unclear if the differences for the 0.1 g/L and 0.3 g/L comparisons are statistically significant. From the data shown, it appears that the criticality of the use of the claimed sulfated polyalkylene glycol may be concentration-dependent. However, the instant claims do not recite a specific concentration range for the sulfated polyalkylene glycol component, and from the data shown, it cannot be concluded that the claimed sulfated polyalkylene glycol would demonstrate superior performance over the methyl-capped compounds at any or all concentrations. It is also unclear if continued increase in concentration of the claimed sulfated polyalkylene glycol would also show an improvement in spray coverage.
The second table reproduced on page 24 of Applicant’s remarks and the reproduced table on page 25 of Applicant’s remarks also appear to show that the surface tension lowering effect may be concentration dependent, particularly when used in the herbicidal formulation, and may also be herbicide electrolyte dependent. Looking at the 2 g/L concentration formulations, while PF20S alone had a surface tension lowering effect over time, the surface tension remained constant when the PF20S was used in combination with the glyphosate formulations, and even had a higher surface tension compared to the glyphosate + methyl decaethylene glycol sulfate.
Further, when comparing glyphosate IPA formulation + PF20S and glyphosate K formulation + PF20S at all three concentrations tested, while the glyphosate IPA formulation + PF20S showed a surface tension lowering effect over time for the  6 g/L and 60 g/L, the surface tension of the glyphosate K formulation + PF20S stayed relatively constant over time for all three concentrations tested.

(4) Applicant argues that Giessler-Geiss Declaration, paragraph 35 demonstrates that the claimed formulations are non-foaming compositions that are more effective than those of Baur.

With regards to Applicant’s argument (4), the traversal argument is not found persuasive. The data shown in the reproduced table on page 29 of Applicant’s remarks is not a comparison with that of the closest prior art reference, Baur. Formulations 1-3 including Emulsogen PF20S (sulfated polyalkylene glycol), are compared to Formulation 4 which includes Genapol LRO (sodium lauryl ether sulfate) instead of sulfated polyalkylene glycol. As discussed in the rejection set forth above, Baur, the closest prior art reference, discloses the inclusion of, for example, methyl (poly)glycol ether sulfates, which differ from the claimed sulfated polyalkylene glycol in the terminal alkyl radical (i.e. alkyl radical rather than a hydrogen). Thus, it is unclear if the difference in action is due to the presence of the sulfated polyalkylene glycol or the specific structure of the sulfated polyalkylene glycol used (i.e. claimed structure or Baur’s methyl-capped compounds).

Conclusion
Claims 1, 5-7, 10, 12, 13, 15-20, 24, 25, and 27-34 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616